Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 March 3, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Department of Investment Management 100 F. Street, N.E. Washington, D.C.20549 Re: Brown Advisory Funds (the “Trust”) File Nos.: 333-181202 and 811-22708 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, Brown Advisory – WMC Japan Alpha Opportunities Fund,hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated February 26, 2014 and filed electronically as Post-Effective Amendment No. 19 to the Trust’s Registration Statement on Form N-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-5366. Sincerely, BROWN ADVISORY FUNDS /s/ Edward Paz Edward Paz Secretary cc:Tyler Mills, Brown Advisory Funds Patrick W.D. Turley, Dechert LLP
